DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	In summary, the claims have been amended to include allowable elements from claim 8 (and intervening claims 7 and 4) which were first identified in the First Action of 9/28/21 over the prior art of Hakki (US 9,775,911), Williams (US 2009/0281521), Allan (US 2013/0253309), and Lee (US 2012/0172891).  The claims have also been amended to resolve 112(b) issues identified in the subsequent Final Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hakki (US 9,775,911), Williams (US 2009/0281521), Allan (US 2013/0253309), and Lee (US 2012/0172891), as discussed in the First Action of 9/28/21.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eugene T Wu/Primary Examiner, Art Unit 3792